

DEED OF AMENDMENT
Date:  10 December 2018
Between:
(1) Citibank Europe plc (“Citibank”);
(2) Everest Reinsurance (Bermuda) Limited; and
(3) Everest Reinsurance (Bermuda) Limited UK Branch
(parties (2) and (3) together know as the “Companies”).
1. Background
1.1 On 31 December 2014 a Committed Facility Letter for Issuance of Payment
Instruments was signed between Citibank and the Companies, as amended by a
Letter of Amendment dated 30th November 2015, 30th December 2016, 29 December
2017 and as may be further amended, varied, suppliemented, novated or assigned
from time to time  (the “Committed Facility Letter”).
1.2 The Parties have agreed certain amendments to the Committed Facility Letter
as detailed in this deed.
1.3 Terms and expressions defined in the Committed Facility Letter shall have
the same meanings when used in this deed  unless the context otherwise requires
or the contrary is otherwise indicated.
1.4 The parties to this deed  hereby agree that from the Effective Date (as
defined below) the rights and obligations of the parties under the Committed
Facility Letter and the terms of the Committed Facility Letter shall be amended
as specifically set out below.
2. Effective Date
The following amendments shall take effect on and from 31st December 2018
(“Effective Date”).
3. Amendments
With effect from the Effective Date, the the following amendments shall be made
to the Committed Facility Letter:
(i)
Clause 2 of the Committed Facility Letter shall be amended and restated in its
entirety as follows:

“The Facility shall be in a maximum aggregate amount of USD200,000,000.00 (the
“Facility Limit”) comprising:
(1)
Letters of Credit with a maximum tenor of 15 months inclusive of any notice
period to the beneficiaries (“Standard LCs”).



(2)
Letters of Credit issued in respect of Funds at Lloyds obligations with a
maximum tenor of up to 60 months inclusive of any notice period to the
beneficiaries (“FAL LCs”).   The aggregate amount in respect of FAL LCs shall
not exceed USD 150,000,000 and shall be made available jointly to the
Companies).

--------------------------------------------------------------------------------

For the avoidance of doubt, all or any part of the Facility shall be available
to either Company save that a utilisation by one Company shall reduce the
remaining availability for itself and the other Company. The aggregate of all
utilisations made by the Companies under the Facility shall not exceed the
Facility Limit.


No credit will be issued under the Facility after 31st December, 2019 (the
“Availability End Date”) and no Credit will be issued under the Facility unless
it is expressed to expire no later than 31st December, 2023. (the “Facility
Expiry Date”).”
(ii)
A new Clause 26 (Data Protection) to be inserted to the Committed Facility
Letter as follows:

26. Data Protection
26.1  Compliance with law.    Each party will comply with applicable data
protection and privacy laws in processing personal data in connection with its
activities under this Fee Letter.  Without limiting the foregoing, the Company
warrants that: (i) any personal data that it provides to the Bank has been
processed fairly and lawfully, is accurate and is relevant for the purposes for
which it is provided to the Bank; (ii)  it shall provide notice to, and shall
seek consent from (and promptly upon the Bank’s request shall provide evidence
to the Bank of having provided such notices and/or obtained such consents), data
subjects regarding the Bank’s processing of their personal data in accordance
with any instructions of the Bank from time to time; and (iii) pursuant to
clause (ii) it will provide data subjects with a copy of the relevant TTS EEA
Privacy Statement accessible at
https://www.citibank.com/tts/sa/tts-privacy-statements/index.html (or such other
URL or statement as the Bank may notify to the Company from time to time).
26.2  Mutual cooperation.    Each party will promptly notify, and reasonably
cooperate with and provide information to, the other party in respect of any
data subject requests, communications from supervisory authorities, or material
security incidents relating to the processing of personal data under this Fee
Letter, in each case to the extent reasonably necessary to enable the other
party to meet its obligations to data subjects and/or supervisory authorities.
26.3  Definitions.    The terms ‘personal data’, ‘processing’, ‘data subject’
and ‘supervisory authority’ shall have the respective meanings set forth in the
General Data Protection Regulation (EU) 2016/679, as amended or superseded from
time-to-time.”


4. Costs and expenses
Each party to this deed  shall bear its own costs and expenses in relation to
the amendments agreed pursuant to the terms of this deed.
5. Affirmation and acceptance
5.1 With effect from the Effective Date, the terms and conditions of the
Committed Facility Letter shall be read and construed by reference to this deed
and all references to the Committed Facility Letter shall be deemed to
incorporate the relevant amendments contained within this deed and all
references in the Committed Facility Letter  to “this Committed Facility Letter”
shall with effect from the Effective Date be references to the Committed
Facility Letter as amended by this deed.

--------------------------------------------------------------------------------

5.2 In the event of any conflict between the terms of this deed and the
Committed Facility Letter, the terms of this deed shall prevail.
5.3 For the avoidance of doubt, except as amended by the terms of this deed, all
of the terms and conditions of the Committed Facility Letter shall continue to
apply and remain in full force and effect.
5.5 The Company shall, at the request of Citibank, do all such acts necessary or
desirable to give effect to the amendments effected or to be effected pursuant
to the terms of this deed.
6. Continuation of Security
The Company confirms that, on and after the Effective Date:
(a) notwithstanding the amendments made to the Committed Facility Letter
pursuant to this deed, the Pledge Agreement dated 07th April 2005, as amended on
15 March 2006, 10 March 2011, 14 November 2014 between the Company and Ciitbank
(the “Pledge Agreement”) and any security granted under it continues in full
force and effect; and
b) such Pledge Agreement and security extends to the Committed Facility Letter,
as amended pursuant to this deed.
7. Counterparts
This deed may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This amendment shall take effect as a deed notwithstanding
it is signed under hand by Citibank.
8. Third party rights
No person shall have any right to enforce any provision of this deed under the
Contracts (Rights of Third Parties) Act 1999.
9. Governing law
This deed (and any non-contractual obligation, dispute, controversy, proceedings
or claim of whatever nature arising out of it or in any way relating to this
deed or its formation) shall be governed by and construed in accordance with
English law.

--------------------------------------------------------------------------------

Signatories to the deed of amendment





(1)1     The COMMON SEAL of Everest Reinsurance (Bermuda)
     
Limited UK Branch was affixed
     
in the presence of:*
SEAL
             
 
       
 
                 
(2)2     EXECUTED AS A DEED BY Everest Reinsurance
     
(Bermuda) Limited UK Branch BY*
Signed
 
               
Name
 
               
Title
Director
               
Signed
 
               
Name
 
               
Title
[Director] [Company Secretary]
             
Signed
 
           
OR EXECUTED AS A DEED BY THE Everest Reinsurance
Name
 
  (Bermuda) Limited UK Branch        
acting by a director
 
Title
Director
               
Signature of Witness _____________
           
In the presence of
 
Name of Witness_____________________
               
Address___________________
               
Signed
/S/ NIGEL EDWARDS-SMITH
               
Name
Nigel Edwards-Smith_______
(3)3      EXECUTED AS A DEED BY OR ON BEHALF OF
     
Everest Reinsurance (Bermuda) Limited UK Branch *
Title
Chief Accountant
         
and signed by the persons specified on the right
Signed
/S/ PAUL CLAYDEN
 
acting in accordance with the laws of United Kingdom),
     
under the authority of the Company
Name
Paul Clayden____________
pursuant to a resolution of Everest Reinsurance (Bermuda), Ltd. UK
     
Branch
 
Title
Financial Comptroller
dated    10 December 2018
                   
Signed
 
                                   
Signed
 
 


--------------------------------------------------------------------------------

1 Generally used if the Company is incorporated in England and Wales, and the
Company wishes to use its seal to execute the document.


2 Generally used if the Company is incorporated in England or Wales, and the
Company wishes to execute the document through its directors and/or company
secretary. In this case, either 2 directors OR 1 director and 1 company
secretary must sign OR 1 director and a witness.


3 Generally used when the Company is incorporated outside England or Wales i.e.
the Company is a foreign company.

--------------------------------------------------------------------------------





(4)4         EXECUTED AS A DEED BY*
Name
 
         
AS DULY AUTHORIZED ATTORNEY
Address
 
 
FOR AND ON BEHALF OF
               
in the presence of:
                         
 
     
* Delete as applicable.
                                   
(1)1     The COMMON SEAL of Everest Reinsurance (Bermuda)
     
Limited  was affixed
     
in the presence of:*
SEAL
             
 
       
 
                 
(2)2     EXECUTED AS A DEED BY Everest Reinsurance
     
(Bermuda) Limited BY*
Signed
 
               
Name
 
               
Title
Director
               
Signed
 
               
Name
 
               
Title
[Director] [Company Secretary]
             
Signed
 
           
OR EXECUTED AS A DEED BY THE Everest Reinsurance
Name
 
 
(Bermuda) Limited
     
acting by a director
 
Title
Director
               
Signature of Witness _____________
           
In the presence of
 
Name of Witness_____________________
               
Address___________________
                                   
Signed

 




--------------------------------------------------------------------------------

4 Used when an attorney is signing on behalf of the Company. The attorney’s
signature is required to be witnessed.


5 Generally used if the Company is incorporated in England and Wales, and the
Company wishes to use its seal to execute the document.


6 Generally used if the Company is incorporated in England or Wales, and the
Company wishes to execute the document through its directors and/or company
secretary. In this case, either 2 directors OR 1 director and 1 company
secretary must sign OR 1 director and a witness.

--------------------------------------------------------------------------------



(3)3      EXECUTED AS A DEED BY OR ON BEHALF OF
     
Everest Reinsurance (Bermuda) Limited*
Name
____Nigel Edwards-Smith______
         
and signed by the persons specified on the right
Title
___Chief Accountant_________
acting in accordance with the laws of Bermuda,
     
under the authority of the Company
Signed
/S/ NIGEL EDWARDS-SMITH  
pursuant to a resolution
     
dated    10 December 2018
Name
____Paul Clayden____________
             
Title
____Financial Comptroller_____
                       
Signed
/S/ PAUL CLAYDEN

                     
(4)4         EXECUTED AS A DEED BY*
             
AS DULY AUTHORIZED ATTORNEY
Signed
 
 
FOR AND ON BEHALF OF
         
Name
 
 
in the presence of:
           
Adress
 
                             
 
     
* Delete as applicable.
     





WE HEREBY CONFIRM OUR ACCEPTANCE ON BEHALF OF CITIBANK:


By:  /S/ NIALL TUCKEY

Name: Niall Tuckey

Title: Director












--------------------------------------------------------------------------------

7 Generally used when the Company is incorporated outside England or Wales i.e.
the Company is a foreign company.


8 Used when an attorney is signing on behalf of the Company. The attorney’s
signature is required to be witnessed.

